Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laffont (US 2020/0051320).

    PNG
    media_image1.png
    415
    583
    media_image1.png
    Greyscale

Regarding claim 1, Laffont discloses a head-mounted display device (Figs. 5, 7, 11-12, and 18), comprising: 
a frame (518); 
a virtual image display device coupled to the frame ([0080], “at least one electronic display”) and configured to generate virtual image light for causing a user to perceive visual content ([0080], “the virtual image of said electronic display appears to be at the desired location when viewed through said optical system”); and 
an optical system coupled to the frame (700) and located along an optical path of rays of the virtual image light (as shown in Fig. 7), the optical system comprising a first correcting portion ([0156], “lens barrels 56 containing lenses 62 which have a fixed position and lenses 54a, 54b which can be moved within the lens barrels 56”) having a left optical subsystem and a right optical subsystem (as shown in Fig. 7), each of the left and right optical subsystems of the first correcting portion including: 

Regarding claim 2, Laffont further discloses wherein the first set of vision conditions includes at least one of myopia or hypermetropia ([0184], “the pair of Alvarez lenses or Alvarez-like lenses are used to correct for myopia, hyperopia and/or presbyopia in part or combination, by moving the lens elements laterally over each other”).
Regarding claim 3, Laffont further discloses further comprising: a first actuator operatively coupled to at least one of the first and second lenses of the first set of lenses and configured to selectively adjust a relative position of the first lens relative to the second lens along the first axis ([0185], “The pair of Alvarez lenses can be dynamically actuated using at least one actuator to achieve desired focusing power and/or vision correction”).
Regarding claim 4, Laffont further discloses wherein the first lens is selectively adjustable relative to the second lens along the first axis, and the second lens is selectively adjustable relative to the first lens along a second axis transverse to the optical path to modify the first optical characteristics ([0185], “The pair of Alvarez lenses can be dynamically actuated using at least one actuator to achieve desired focusing power and/or vision correction”).
Regarding claim 5, Laffont further discloses wherein each of the left and right optical subsystems of the first correcting portion further include a second set of lenses positioned at a second location along the optical path ([0184], “Astigmatism correction can also be achieved by adding another pair of Alvarez lenses and rotating it along the optical axis”) and having second optical characteristics correcting for a second set of vision conditions ([0184], “Astigmatism”), at least one of a first lens and a second lens of the second set of lenses being selectively rotatable relative to the other of the first lens and the second lens about a second axis transverse to the first axis to modify the second optical characteristics ([0184], “Astigmatism correction can also be achieved by adding another pair of Alvarez lenses and rotating it along the optical axis”).
Regarding claim 6, Laffont further discloses wherein the second set of vision conditions include astigmatism ([0184], “Astigmatism correction can also be achieved by adding another pair of Alvarez lenses and rotating it along the optical axis”).
Regarding claim 7, Laffont further discloses further comprising: a first actuator operatively coupled to at least one of the first and second lenses of the first set of lenses and configured to selectively adjust a relative position of the at least one of the first lens and second lens of the first set of lenses relative to the other of the first lens and the second lens of the first set of lenses along the first axis ([0185], “The pair of Alvarez lenses can be dynamically actuated using at least one actuator … the actuator generates opposing but equal in proportion motions for the at least two lens elements using a single actuator or motor in order to move two lenses (such as Alvarez-like lenses) over each other”); and a second actuator coupled to and configured to selectively adjust an angular position of the at least one of the first lens and the second lens of the second set of lenses relative to the other of the first lens and the second lens of the second set of lenses about the second axis ([0184-0185], “Astigmatism correction can also be achieved by adding another pair of 
Regarding claim 8, Laffont further discloses further including: a communication interface configured to receive user input ([0009], “The method may further include receiving an input, the input being information including at least one of a characteristic of the user's eyesight, an eyeglasses prescription of the user, eyesight information of the user”); and a controller electrically coupled to and configured to control the first actuator and the second actuator ([0013], “a controller for adjusting the reconfigurable varifocal optical system in response to the processing means”) to respectively adjust the position of the at least one of the first and second lenses of the first set of lenses and the angular position of the at least one of the first lens and the second lens of the second set of lenses based on the user input ([0170], “a feedback 1018 to the control unit 1006 to generate a closed-loop control of the optical system 1008. The feedback 1018 may also be used as an input to the varifocal distortion correction module”).
Regarding claim 9, Laffont further discloses wherein the user input specifies an optical prescription of the user [0009], “receiving an input, the input being information including at least one of a characteristic of the user's eyesight, an eyeglasses prescription of the user”).
Regarding claim 10, Laffont further discloses further comprising: memory storing data ([0052], “The computer readable medium may include storage devices such as magnetic or optical disks, memory chips, or other storage devices suitable for interfacing with a computer”) storing a set of entries respectively indicating a state of at least one of the first actuator and of the second actuator ([0165], “The reconfiguration of the optical system 1008 may be from a current state 1014 to a desired state 1016” examiner interprets “current state” to mean the state of the first actuator and second actuator), wherein the controller is further configured to, in response to receiving the 
Regarding claim 11, Laffont further discloses wherein the first lens of the second set of lenses is selectively rotatable relative to the second lens of the second set of lenses, and the second lens of the second set of lenses is selectively rotatable relative to the first lens of the second set of lenses ([0185], “The pair of Alvarez lenses can be dynamically actuated using at least one actuator … the actuator generates opposing but equal in proportion motions for the at least two lens elements using a single actuator or motor in order to move two lenses (such as Alvarez-like lenses) over each other”).
Regarding claim 14, Laffont further discloses wherein the first set of lenses include one or more Alvarez lenses ([0183], “dynamic refocusing mechanism uses a pair of Alvarez or Alvarez-like lenses that comprise at least two lens elements”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Laffont (US 2020/0051320) in view of Chan (US 2020/0174284), further in view of Byun (US 2017/0090514).
Regarding claim 12, Laffont discloses as is set forth in claim 5 rejection above but does not specifically disclose further including: a first user input device that is operable by a user to selectively adjust a position of the at least one of the first lens and the second lens of the first set of lenses along the first axis; and a second user input device that is operable by the user to selectively adjust an angular position of the at least one of the first lens and the second lens of the second set of lenses about the second axis.
However Chan, in the same field of endeavor, teaches further including: a first user input device that is operable by a user ([0031], “control circuitry 42 can use the positioners of FIG. 2 to make position adjustments based on button press input, touch sensor input, voice input, on-screen menu selections, and/or other user input”) to selectively adjust a position of the at least one of the first lens and the second lens of the first set of lenses along the first axis ([0030], “Positioners 50L (e.g., X-axis, Y-axis, Z-axis, and/or rotational positioners) may be used in adjusting the positions of lenses 20L and 20R”); and a second user input device ([0031], “Positioner operations may be controlled in response to user input”) that is operable by the user to selectively adjust an angular position of the at least one of the first lens and the second lens of the second set of lenses about the second axis ([0038], “If desired, a tunable cylindrical lens may be rotated using a positioner”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the head-mounted display device of Laffont with the further including: a first user input device that is operable by a user to selectively adjust a position of the at least one of the first lens and the second lens of the first set of lenses along the first axis; and a second user input device that is operable by the user to selectively adjust an angular position of the at least one of the first lens and the second lens of the second set of lenses about the second axis as taught by Chan, for the purpose of improving the positioning of the lenses. 

However Byun, in the same field of endeavor, teaches a first user input device ([0061], “The input part 111 is arranged on a side surface of the main frame 110, and may include at least one of a touch pad, a physical key, a physical button, a touch key, a joystick, a wheel, etc.”) and a second user input device disposed on an exterior of the frame ([0062], “The display positioning part 113 may have a form of a wheel or a dial”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the head-mounted display device of Laffont in view of Chan, with the a first user input device and a second user input device disposed on an exterior of the frame as taught by Byun, for the purpose of providing convenient input controls. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Laffont (US 2020/0051320) in view of Abele (US 2019/0041644).
Regarding claim 13, Laffont discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the optical system is selectively removably coupled to the frame.
However Abele, in the same field of endeavor, teaches wherein the optical system is selectively removably coupled to the frame ([0021], “the first pair of lenses 104 may be interchangeable with a second pair of lenses 114 shown in FIG. 1A.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the head-mounted display device of Laffont with the wherein the optical system is selectively removably coupled to the frame as taught by Abele, for the purpose of increasing the customization of the head-mounted display. 
Claims 15-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Laffont (US 2020/0051320) in view of Carlvik (US 2019/0171023).
Regarding claim 15, Laffont discloses an optical system (Figs. 5, 7, 11-12, and 18), comprising: 
an optical subsystem (Fig. 7) having a receiving portion that receives virtual image light when installed in the head-mounted display (as shown in Fig. 7), an emitting portion that emits modified virtual image light from the optical system ([0080], “the virtual image of said electronic display appears to be at the desired location when viewed through said optical system”), and a vision correction portion located in an optical path of the virtual image light between the receiving portion and the emitting portion ([0156], “lens barrels 56 containing lenses 62 which have a fixed position and lenses 54a, 54b which can be moved within the lens barrels 56”), the vision correction portion configured to modify the virtual image light to correct for a vision condition of a user ([0183], “a pair of Alvarez or Alvarez-like lenses that comprise at least two lens elements having special complementary surfaces (Alvarez lens pair) to provide wide range of focus correction”) and having a first correcting portion comprising a left optical subsystem and a right optical subsystem (as shown in Fig. 7), each of the left and right optical subsystems including: 
a first set of lenses positioned at a first location along the optical path and having first optical characteristics correcting for a first set of vision conditions ([0183], “a pair of Alvarez or Alvarez-like lenses that comprise at least two lens elements having special complementary surfaces (Alvarez lens pair) to provide wide range of focus correction”), at least one of a first lens and a second lens of the first set of lenses being selectively adjustable relative to the other of the first lens and the second lens of the first set of lenses along a first axis transverse to the optical path to modify the first optical characteristics ([0184], “the pair of Alvarez lenses or Alvarez-like lenses are 
Laffont does not specifically disclose a frame sized and shaped for selectively removable installation in a corresponding head-mounted display device, the frame including an attachment portion that selectively engages with a corresponding portion of the head-mounted display to install the frame in the head- mounted display.
However Carlvik, in the same field of endeavor, teaches a frame (Fig. 6, 502) sized and shaped for selectively removable installation ([0110], “The frame structure 502 is configured to connect or attach to other portions or sections of the HMD device 500”) in a corresponding head-mounted display device (as shown in Fig. 5B), the frame including an attachment portion (as shown in Fig. 6) that selectively engages with a corresponding portion of the head-mounted display to install the frame in the head-mounted display ([0110], “The strap 508 can be removably attachable to the frame 502 via tabs 520 or other reasonable attachment mechanism.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical system of Laffont with the a frame sized and shaped for selectively removable installation in a corresponding head-mounted display device, the frame including an attachment portion that selectively engages with a corresponding portion of the head-mounted display to install the frame in the head- mounted display as taught by Carlvik, for the purpose of compensating for different display sizes.
Regarding claim 16, Laffont in view of Carlvik teaches as is set forth in claim 15 rejection and Laffont further teaches wherein the first set of vision conditions includes at least one of myopia or hypermetropia ([0184], “the pair of Alvarez lenses or Alvarez-like lenses are used to correct for 
Regarding claim 17, Laffont in view of Carlvik teaches as is set forth in claim 15 rejection and Laffont further teaches further comprising: a first actuator coupled to and configured to selectively adjust a position the at least one of the first lens and the second lens of the first set of lenses along the first axis ([0185], “The pair of Alvarez lenses can be dynamically actuated using at least one actuator to achieve desired focusing power and/or vision correction”).
Regarding claim 18, Laffont in view of Carlvik teaches as is set forth in claim 15 rejection and Laffont further teaches further comprising: a controller ([0013], “a controller for adjusting the reconfigurable varifocal optical system in response to the processing means”) configured to selectively adjust a position of the at least one of the first lens and the second lens of the first set of lenses along the first axis ([0170], “a feedback 1018 to the control unit 1006 to generate a closed-loop control of the optical system 1008. The feedback 1018 may also be used as an input to the varifocal distortion correction module”) to modify the first optical characteristics ([0185], “The pair of Alvarez lenses can be dynamically actuated using at least one actuator to achieve desired focusing power and/or vision correction”).
Regarding claim 19, Laffont in view of Carlvik teaches as is set forth in claim 15 rejection and Laffont further teaches wherein the controller is configured to, in response to receiving a user input ([0170], “a feedback 1018 to the control unit 1006 to generate a closed-loop control of the optical system 1008. The feedback 1018 may also be used as an input to the varifocal distortion correction module”), selectively adjust the position of the at least one of the first lens and the second lens of the first set of lenses along the first axis ([0185], “The pair of Alvarez lenses can be 
Regarding claim 21, Laffont in view of Carlvik teaches as is set forth in claim 15 rejection and Laffont further teaches wherein each of the left and right optical subsystems further include: a second set of lenses positioned at a second location along the optical path ([0184], “Astigmatism correction can also be achieved by adding another pair of Alvarez lenses and rotating it along the optical axis”) and having second optical characteristics correcting for a second set of vision conditions ([0184], “Astigmatism”), at least one of a first lens and a second lens of the second set of lenses being selectively rotatable relative to the other of the first lens and the second lens of the second set of lenses about a second axis transverse to the first axis to modify the second optical characteristics ([0184], “Astigmatism correction can also be achieved by adding another pair of Alvarez lenses and rotating it along the optical axis”).
Regarding claim 23, Laffont in view of Carlvik teaches as is set forth in claim 15 rejection and Laffont further teaches wherein at least one of the first lens and the second lens is an Alvarez lens ([0183], “dynamic refocusing mechanism uses a pair of Alvarez or Alvarez-like lenses that comprise at least two lens elements”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Laffont (US 2020/0051320) in view of Carlvik (US 2019/0171023), further in view of Byun (US 2017/0090514).
Regarding claim 20, Laffont in view of Carlvik teaches as is set forth in claim 19 rejection and Laffont further teaches further comprising: the input interface electrically coupled to the controller ([0009], “The method may further include receiving an input, the input being information including at least one of a characteristic of the user's eyesight, an eyeglasses prescription of the 
Laffont in view of Carlvik does not teach an input interface provided on an exterior of the frame, configured to engage with a corresponding interface of the head-mounted display for receiving an input signal corresponding to a user input.
However Byun, in the same field of endeavor, teaches an input interface provided on an exterior of the frame, configured to engage with a corresponding interface of the head-mounted display for receiving an input signal corresponding to a user input ([0061], “The input part 111 is arranged on a side surface of the main frame 110, and may include at least one of a touch pad, a physical key, a physical button, a touch key, a joystick, a wheel, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical system of Laffont with the an input interface provided on an exterior of the frame, configured to engage with a corresponding interface of the head-mounted display for receiving an input signal corresponding to a user input as taught by Byun, for the purpose of providing convenient input controls. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Laffont (US 2020/0051320) in view of Carlvik (US 2019/0171023), further in view of Chan (US 2020/0174284).
Regarding claim 22, Laffont in view of Carlvik teaches as is set forth in claim 15 rejection but does not specifically teach further comprising: a first user input device disposed on an exterior of 
However Chan, in the same field of endeavor, teaches teach further comprising: a first user input device disposed on an exterior of the frame ([0031], “control circuitry 42 can use the positioners of FIG. 2 to make position adjustments based on button press input, touch sensor input, voice input, on-screen menu selections, and/or other user input”)  that is operable by a user to selectively adjust a position of the at least one of the first lens and the second lens of the first set of lenses along the first axis ([0030], “Positioners 50L (e.g., X-axis, Y-axis, Z-axis, and/or rotational positioners) may be used in adjusting the positions of lenses 20L and 20R”); and a second user input device ([0031], “Positioner operations may be controlled in response to user input”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical system of Laffont with the further comprising: a first user input device disposed on an exterior of the frame that is operable by a user to selectively adjust a position of the at least one of the first lens and the second lens of the first set of lenses along the first axis as taught by Chan, for the purpose of improving the positioning of the lenses. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.Y.L./Examiner, Art Unit 2872     

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872